Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher L. Carter appeals the district court’s order accepting the recom*167mendation of the magistrate judge and granting summary judgment to the Commissioner in this action seeking review of the Commissioner’s decision denying Carter’s application for disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carter v. Comm’r Soc. Sec., No. 3:13-cv-00299-REP, 2014 WL 850685 (E.D.Va. Mar. 4, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.